


110 HCON 359 IH: Expressing the sense of Congress on naming

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 359
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mr. Tancredo (for
			 himself, Mr. Flake,
			 Mr. Mack, Mr. Shadegg, and Mr.
			 Terry) submitted the following concurrent resolution; which was
			 referred to the Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress on naming
		  an aircraft carrier as the U.S.S. Barry M. Goldwater.
	
	
		Whereas Barry M. Goldwater was born in the Arizona
			 Territory in 1909 to Baron and Josephine Goldwater;
		Whereas Barry M. Goldwater served as a pilot in the United
			 States Army Air Corps during World War II and was later a Major General in the
			 Air Force Reserve;
		Whereas Barry M. Goldwater was an avid pilot throughout
			 his military career and after his retirement;
		Whereas Barry M. Goldwater was elected to the City Council
			 in Phoenix in 1949, and served as United States Senator from Arizona from
			 1953–1965 and again from 1969–1987;
		Whereas throughout his tenure in Congress, Senator
			 Goldwater was as avid a proponent of a strong national defense as he was a
			 staunch opponent of communism and totalitarianism;
		Whereas Senator Goldwater was nominated by the Republican
			 Party as a candidate for President of the United States in 1964;
		Whereas Senator Goldwater memorably declared at the 1964
			 Republican Convention, I would remind you that extremism in the defense
			 of liberty is no vice. And let me remind you also that moderation in the
			 pursuit of justice is no virtue,; and
		Whereas Senator Barry M. Goldwater was awarded the
			 Presidential Medal of Freedom in 1986 by President Ronald Reagan: Now,
			 therefore, be it
		
	
		That it is the sense of Congress that a
			 nuclear-powered aircraft carrier of the Navy, either the aircraft carrier
			 designated as CVN–79 or the aircraft carrier designated as CVN–80, should be
			 named the U.S.S. Barry M. Goldwater.
		
